DETAILED ACTION

Applicant’s response filed on 05/18/2022 has been fully considered. Claims 1-6, 11-13, and 16-24 are pending. Claims 1 and 13 are amended. Claims 7-10 and 14-15 are canceled. Claims 20-22 are withdrawn. Claims 23-24 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, 16-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0376406 A1, cited in IDS).
Regarding claims 1-2 and 5-6, Wang teaches a curable composition comprising a benzoxazine and a polysulfone-based toughener [0008], wherein the benzoxazine is obtained by reacting bisphenol A or bisphenol F with formaldehyde and a primary amine [0021] that is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1-C8 alkyl, or unsubstituted C3-C8 cycloalkyl [0022], wherein the polysulfone-based toughener is a compound comprising one or more repeating units of the formula 
    PNG
    media_image1.png
    157
    898
    media_image1.png
    Greyscale
, where n= 1 to 2 and can be fractional, X is O, and R4 and R5 are independently H, a C1 to C8 alkyl group or are fused together [0024], wherein compared to traditional polyethersulfone homopolymer tougheners, the toughener compound containing one or more repeating units of the formula shown above exhibits significantly improved compatibility and solubility when combined with the benzoxazine [0030], wherein the polysulfone-based toughener dissolves within the curable composition [0048], wherein the curable composition optionally further comprises an epoxy resin that is a non-glycidyl epoxy compound [0031] that is bis(2,3-epoxycyclopentyl)ether [0036] or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane [0037], wherein the curable composition optionally further comprises one or more additives that are filler [0043] that are textile fibers, glass fibers, asbestos fibers, boron fibers, or carbon fibers [0046], wherein the curable composition is used to impregnate fibers [0048] and is used as a matrice for the preparation of reinforced composite material that are prepregs [0051], wherein the curable composition is used for the manufacture of composite articles by conventional prepreg technology [0053], wherein the curable composition can be allowed to impregnate a fiber preform [0055, 0056], which reads on a benzoxazine resin composition for a fiber-reinforced composite material, comprising a component [A] having a peak reaction temperature and optionally a component [B] having a peak reaction temperature, wherein b) component [A] comprises at least one multifunctional benzoxazine resin, c) component [B] optionally comprises at least one cycloaliphatic epoxy resin represented by Formula (I) wherein R1 and R2 are the same and are each an aliphatic moiety which together with carbon atoms of an epoxy group form at least one aliphatic ring and X is present, wherein when X is present X represents a divalent moiety having a molecular weight of 15.999 or 42.08004 g/mol, the benzoxazine resin composition further comprising a component [C], wherein component [C] is dissolved in the benzoxazine resin composition, wherein component [C] comprises a thermoplastic compound comprising one or more repeating units, wherein the thermoplastic compound is a polyethersulfone, wherein component [A] comprises at least one multifunctional benzoxazine resin comprising two structural units as represented by general Formula (II) wherein R1 denotes a linear alkyl group with a carbon number of 1 to 8, a cyclic alkyl group with a carbon number of 3 to 8, or a phenyl group, wherein component [B] optionally includes at least one cycloaliphatic epoxy resin represented by Formula (I), wherein X is O or C(CH3)2, wherein component [B] optionally includes at least one cycloaliphatic epoxy resin represented by Formula (I), wherein R1 and R2 are each independently part of a cyclopentane ring or a cyclohexane ring.
Wang does not teach a specific embodiment wherein the benzoxazine resin composition further comprises a component [B] having a peak reaction temperature, wherein c) component [B] comprises at least one cycloaliphatic epoxy resin represented by Formula (I) as claimed in claims 1, 5, and 6. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s epoxy resin that is a non-glycidyl epoxy compound that is bis(2,3-epoxycyclopentyl)ether or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane to modify Wang’s curable composition, which would read on wherein the benzoxazine resin composition further comprises a component [B] having a peak reaction temperature, wherein c) component [B] comprises at least one cycloaliphatic epoxy resin represented by Formula (I) wherein R1 and R2 are the same and are each an aliphatic moiety which together with carbon atoms of an epoxy group form at least one aliphatic ring and X is present, wherein when X is present X represents a divalent moiety having a molecular weight of 15.999 or 42.08004 g/mol, wherein component [B] includes at least one cycloaliphatic epoxy resin represented by Formula (I), wherein X is O or C(CH3)2 as claimed, wherein component [B] includes at least one cycloaliphatic epoxy resin represented by Formula (I), wherein R1 and R2 are each independently part of a cyclopentane ring or a cyclohexane ring as claimed. One of ordinary skill in the art would have been motivated to do so because Wang teaches that the curable composition optionally further comprises an epoxy resin that is a non-glycidyl epoxy compound [0031] that is bis(2,3-epoxycyclopentyl)ether [0036] or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane [0037], and that the epoxy resin is beneficial for reacting with end groups of the polysulfone-based toughener which can further increase the compatibility/adhesion between the toughener and matrix resin phases [0048], which means that Wang’s epoxy resin that is a non-glycidyl epoxy compound that is bis(2,3-epoxycyclopentyl)ether or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane would have been beneficial for modifying curing properties and/or curability of Wang’s curable composition and for modifying compatibility/adhesion between the toughener and matrix resin phases of Wang’s curable composition.
The Office recognizes that Wang does not positively teach wherein the thermoplastic compound has a glass transition temperature of at least 150°C. However, Wang teaches all of the claimed ingredients, amounts, process steps, and process conditions of the thermoplastic compound as explained above. Furthermore, the specification of the instant application recites that the component [C] comprises at least one thermoplastic compound, such as a polyethersulfone (p. 7, l. 27-28), that it is preferably to use a polyethersulfone (p. 20, l. 31-32), and that specific examples of suitable sulfone-based thermoplastic compounds are polyethersulfones (p. 21, l. 1). Therefore, wherein the thermoplastic compound has a glass transition temperature of at least 150°C would naturally arise from Wang’s thermoplastic compound. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
The Office recognizes that Wang does not positively teach wherein a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other. However, Wang renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the component [A] and the component [B] according to claims 1-2 and 5-6 as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place simultaneously curing at least a portion of the heating cycle (p. 5, l. 27-30).  Therefore, the claimed physical properties would naturally arise from the component [A] and the component [B] that are rendered obvious by Wang. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Wang meets wherein d) when the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry in the absence of a polymerization catalyst are not within 50°C of each other, the benzoxazine resin composition additionally comprises a component [D] comprised of a polymerization catalyst which is effective to bring the peak reaction temperature of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other as claimed. This is because, as explained above, Wang renders obvious wherein a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other as claimed.
Regarding claim 3, the Office recognizes that Wang does not positively teach wherein component [B], when analyzed individually by differential scanning calorimetry at a ramp rate of 1 ° C/min exhibits a peak exotherm at a higher temperature than a mixture of component [A], [B] and optionally [D]. However, Wang renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the component [B] and the component [A] according to claims 1-2 and 5-6 as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place simultaneously curing at least a portion of the heating cycle (p. 5, l. 27-30). Therefore, the claimed physical properties would naturally arise from the component [B] and the component [A] that are rendered obvious by Wang. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 4, Wang teaches that the benzoxazine is obtained by reacting bisphenol A or bisphenol F with formaldehyde and a primary amine [0021] that is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1-C8 alkyl, or unsubstituted C3-C8 cycloalkyl [0022], that the curable composition optionally further comprises an epoxy resin that is a non-glycidyl epoxy compound [0031] that is bis(2,3-epoxycyclopentyl)ether [0036] or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane [0037], that the benzoxazine is included in the curable composition in an amount in the range of between about 10% to about 90% by weight, based on the total weight of the curable composition [0023], and that the epoxy resin may be included in the curable composition in an amount in the range of between about 10% to about 70% by weight, based on the total weight of the curable composition [0042]. Based on Wang’s teachings, the epoxy equivalent weight of Wang’s epoxy resin that is a non-glycidyl epoxy compound that is bis(2,3-epoxycyclopentyl)ether or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane is 182.22 g/mol / 2 eq/mol = 91.11 g/eq or 236.35 g/mol / 2 eq/mol = 118.175 g/eq, and the benzoxazine functional group equivalent weight of Wang’s benzoxazine is from (12.011 g/mol * 17 + 1.00784 g/mol * 22 + 14.0067 g/mol * 2 + 15.999 g/ml * 2) / 2 eq/mol = 143.1854 g/eq to (12.011 g/mol * 35 + 1.00784 g/mol * 54 + 14.0067 g/mol * 2 + 15.999 g/ml * 2) / 2 eq/mol = 267.4099 g/eq. Based on Wang’s teachings, the ratio of equivalents of benzoxazine functional groups in Wang’s benzoxazine to equivalents of epoxy groups in Wang’s epoxy resin is from 10 g / 267.4099 g/eq / 70 g * 91.11 g/eq = 0.048673 to 90 g / 143.1854 g/eq / 10 g * 118.175 g/eq = 7.427957. Therefore, Wang’s teachings optionally read on wherein component [A] and component [B] are present in amounts effective to provide an equivalent ratio of [Aeq]/[Beq] of 0.048673 to 7.4279575 and where [Aeq] = equivalents of benzoxazine functional groups in component [A] and [Beq] = equivalents of epoxy groups in component [B].
Wang does not teach a specific embodiment wherein component [A] and component [B] are present in amounts effective to provide an equivalent ratio of [Aeq]/[Beq] of 0.5 to 2.5 and where [Aeq] = equivalents of benzoxazine functional groups in component [A] and [Beq] = equivalents of epoxy groups in component [B]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s epoxy resin that is a non-glycidyl epoxy compound that is bis(2,3-epoxycyclopentyl)ether or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane to modify Wang’s curable composition, and to optimize the ratio of equivalents of benzoxazine functional groups in Wang’s benzoxazine to equivalents of epoxy groups in Wang’s epoxy resin to be from 0.5 to 2.5, which would read on wherein component [A] and component [B] are present in amounts effective to provide an equivalent ratio of [Aeq]/[Beq] of 0.5 to 2.5 and where [Aeq] = equivalents of benzoxazine functional groups in component [A] and [Beq] = equivalents of epoxy groups in component [B] as claimed. One of ordinary skill in the art would have been motivated to do so because Wang teaches that the curable composition optionally further comprises an epoxy resin that is a non-glycidyl epoxy compound [0031] that is bis(2,3-epoxycyclopentyl)ether [0036] or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane [0037], and that the epoxy resin is beneficial for reacting with end groups of the polysulfone-based toughener which can further increase the compatibility/adhesion between the toughener and matrix resin phases [0048], which means that Wang’s epoxy resin that is a non-glycidyl epoxy compound that is bis(2,3-epoxycyclopentyl)ether or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane would have been beneficial for modifying curing properties and/or curability of Wang’s curable composition and for modifying compatibility/adhesion between the toughener and matrix resin phases of Wang’s curable composition. Also, one ordinary skill in art would have been motivated to do so because it would have been beneficial for optimizing mechanical strength, water absorption, and/or thermal curability of Wang’s curable composition and/or compatibility and/or adhesion between the toughener and matrix resin phases of Wang’s curable composition because Wang teaches that the benzoxazine is obtained by reacting bisphenol A or bisphenol F with formaldehyde and a primary amine [0021] that is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1-C8 alkyl, or unsubstituted C3-C8 cycloalkyl [0022], that the curable composition optionally further comprises an epoxy resin that is a non-glycidyl epoxy compound [0031] that is bis(2,3-epoxycyclopentyl)ether [0036] or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane [0037], that the benzoxazine is included in the curable composition in an amount in the range of between about 10% to about 90% by weight, based on the total weight of the curable composition [0023], that the epoxy resin may be included in the curable composition in an amount in the range of between about 10% to about 70% by weight, based on the total weight of the curable composition [0042], that the benzoxazine imparts mechanical strength, low water absorption, and thermal curability to the curable composition and is curable [0013], and that the epoxy resin can react with end groups of the polysulfone-based toughener which can further increase the compatibility/adhesion between the toughener and matrix resin phases [0048], which means that the ratio of equivalents of benzoxazine functional groups in Wang’s benzoxazine to equivalents of epoxy groups in Wang’s epoxy resin would have affected mechanical strength, water absorption, and/or thermal curability of Wang’s curable composition and/or compatibility and/or adhesion between the toughener and matrix resin phases of Wang’s curable composition.
Regarding claim 11, Wang teaches that the curable composition optionally further comprises catalyst [0043], which optionally reads on wherein component [D] is present as claimed, wherein component [D] is comprised of a polymerization catalyst which is effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other as claimed. This is because, as explained above for claim 1, Wang renders obvious wherein a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other.
Wang does not teach a specific embodiment wherein component [D] is present, wherein component [D] is comprised of a polymerization catalyst which is effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s catalyst to modify Wang’s curable composition, which would read on wherein component [D] is present as claimed, wherein component [D] is comprised of a polymerization catalyst which is effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other as claimed. One of ordinary skill in the art would have been motivated to do so because Wang teaches that that the curable composition optionally further comprises catalyst [0043], which would have been beneficial for catalyzing curing of Wang’s curable composition.
Regarding claim 16, the Office recognizes that Wang does not positively teach wherein when the benzoxazine resin composition is cured to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix is at least 10°C higher than the highest curing temperature as determined by the G' onset method. However, Wang renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 and 5-6 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix is at least 10°C higher than the highest curing temperature as determined by the G' onset method (p. 6, l. 5-8). Also, Wang teaches that the curable composition is cured to provide an article having a high glass transition temperature [0008]. Therefore, wherein when the benzoxazine resin composition is cured to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix is at least 10°C higher than the highest curing temperature as determined by the G' onset method, would naturally arise from the benzoxazine resin composition that is rendered obvious by Wang. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 17, the Office recognizes that Wang does not positively teaches wherein when the benzoxazine resin composition is cured at a temperature equal to or less than 220°C to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix after exposure to moisture is at least 205°C as determined by the G' onset method. However, Wang renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 and 5-6 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured at a temperature equal to or less than 220°C to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix after exposure to moisture is at least 205°C as determined by the G' onset method (p. 6, l. 9-13). Also, Wang teaches that the curable composition is cured to provide an article having a high glass transition temperature [0008]. Therefore, wherein when the benzoxazine resin composition is cured at a temperature equal to or less than 220°C to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix after exposure to moisture is at least 205°C as determined by the G' onset method, would naturally arise from the benzoxazine resin composition that is rendered obvious by Wang. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 18, the Office recognizes that Wang does not positively teach wherein when the benzoxazine resin composition is cured to provide a cured matrix having a flexural modulus of elasticity, the flexural modulus of elasticity of the cured matrix at 180°C after exposure to moisture is at least 30% of the flexural modulus of elasticity of the cured matrix at room temperature under ambient conditions as determined by the three point bend method. However, Wang renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 and 5-6 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured to provide a cured matrix having a flexural modulus of elasticity, the flexural modulus of elasticity of the cured matrix at 180°C after exposure to moisture is at least 30% of the flexural modulus of elasticity of the cured matrix at room temperature under ambient conditions as determined by the three point bend method (p. 6, l. 14-19). Also, Wang teaches that the curable composition is cured to provide an article having high modulus properties [0008]. Therefore, wherein when the benzoxazine resin composition is cured to provide a cured matrix having a flexural modulus of elasticity, the flexural modulus of elasticity of the cured matrix at 180°C after exposure to moisture is at least 30% of the flexural modulus of elasticity of the cured matrix at room temperature under ambient conditions as determined by the three point bend method, would naturally arise from the benzoxazine resin composition that is rendered obvious by Wang. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 19, Wang teaches a composite article that is produced by introducing a fiber preform comprising reinforcement fibers into a mold, injecting the curable composition into the mold, and allowing the curable composition to impregnate the fiber preform [0055], which reads on a prepreg, comprising a reinforcing fiber matrix impregnated with a benzoxazine resin composition in accordance with claim 1 as claimed.
Regarding claim 23, Wang teaches that the curable composition comprises one or more multifunctional benzoxazines [0019], wherein the benzoxazine is obtained by reacting bisphenol A or bisphenol F with formaldehyde and a primary amine [0021] that is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1-C8 alkyl, or unsubstituted C3-C8 cycloalkyl [0022], which optionally reads on wherein component [A] contains two or more multifunctional benzoxazine resins as claimed.
Wang does not teach a specific embodiment wherein component [A] contains two or more multifunctional benzoxazine resins. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select more than one multifunctional benzoxazine as Wang’s benzoxazine that is obtained by reacting bisphenol A or bisphenol F with formaldehyde and a primary amine that is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1-C8 alkyl, or unsubstituted C3-C8 cycloalkyl, which would read on wherein component [A] contains two or more multifunctional benzoxazine resins as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical strength, water absorption, thermal curability, and/or curing properties of Wang’s curable composition because Wang teaches that the benzoxazine is obtained by reacting bisphenol A or bisphenol F with formaldehyde and a primary amine [0021] that is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1-C8 alkyl, or unsubstituted C3-C8 cycloalkyl [0022], that the curable composition comprises one or more multifunctional benzoxazines [0019], and that the benzoxazine imparts mechanical strength, low water absorption, and thermal curability to the curable composition and is curable [0013].
Regarding claim 24, Wang teaches that the curable composition optionally further comprises an epoxy resin that is a non-glycidyl epoxy compound [0031] that is one or more epoxide compounds in which the epoxide groups form part of an alicyclic or heterocyclic resin system [0035] and that is bis(2,3-epoxycyclopentyl)ether [0036] or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane [0037], which optionally reads on wherein component [B] contains more than one cycloaliphatic epoxy resin as claimed.
Wang does not teach a specific embodiment wherein component [B] contains more than one cycloaliphatic epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s epoxy resin that is a non-glycidyl epoxy compound that is bis(2,3-epoxycyclopentyl)ether and 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane to modify Wang’s curable composition, which would read on wherein component [B] contains more than one cycloaliphatic epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Wang teaches that the curable composition optionally further comprises an epoxy resin that is a non-glycidyl epoxy compound [0031] that is one or more epoxide compounds in which the epoxide groups form part of an alicyclic or heterocyclic resin system [0035] and that is bis(2,3-epoxycyclopentyl)ether [0036] or 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane [0037], and that the epoxy resin is beneficial for reacting with end groups of the polysulfone-based toughener which can further increase the compatibility/adhesion between the toughener and matrix resin phases [0048], which means that Wang’s epoxy resin that is a non-glycidyl epoxy compound that is bis(2,3-epoxycyclopentyl)ether and 2,2’-bis-(3,4-epoxy-cyclohexyl)-propane would have been beneficial for modifying curing properties and/or curability of Wang’s curable composition and for modifying compatibility/adhesion between the toughener and matrix resin phases of Wang’s curable composition.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0376406 A1, cited in IDS) as applied to claim 11, and further in view of Endo et al. (WO 2009/115488 A1).
Regarding claim 12, Wang renders obvious the benzoxazine resin composition according to claim 11 as explained above. Wang teaches that the curable composition optionally further comprises catalyst [0043] that is a metal complex of organic sulfur containing acid as described in WO 200915488 [0045].
Wang does not teach wherein component [D] comprises a sulfonate ester. However, Endo teaches at least one metal complex of an organic sulfur containing acid that is represented by the formula (p. 4) 
    PNG
    media_image2.png
    40
    71
    media_image2.png
    Greyscale
, wherein S is at least one organic sulfur containing acid, M is a metal selected from the group of all metals which are capable of forming S-M complexes, and n = 1, 2, 3, 4, 5, or 6, wherein the organic sulfur containing acid is an organic sulfonic acid according to the formula 
    PNG
    media_image3.png
    54
    113
    media_image3.png
    Greyscale
 (p. 15), wherein the at least one metal complex of an organic sulfur containing acid is used as a catalyst in a method for selectively copolymerizing at least one benzoxazine component and at least one epoxy component (p. 1-2). Wang and Endo are analogous art because both references are in the same field of endeavor of a benzoxazine resin composition comprising at least one benzoxazine resin, at least one epoxy resin, and optionally a polymerization catalyst. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Endo’s at least one metal complex of an organic sulfur containing acid that is represented by the formula 
    PNG
    media_image2.png
    40
    71
    media_image2.png
    Greyscale
, wherein S is at least one organic sulfur containing acid, M is a metal selected from the group of all metals which are capable of forming S-M complexes, and n = 1, 2, 3, 4, 5, or 6, wherein the organic sulfur containing acid is an organic sulfonic acid according to the formula 
    PNG
    media_image3.png
    54
    113
    media_image3.png
    Greyscale
, to modify Wang’s curable composition, which would read on wherein component [D] comprises a sulfonate ester as claimed. One of ordinary skill in the art would have been motivated to do so because Endo teaches that the at least one metal complex of an organic sulfur containing acid that is represented by the formula (p. 4) 
    PNG
    media_image2.png
    40
    71
    media_image2.png
    Greyscale
, wherein S is at least one organic sulfur containing acid, M is a metal selected from the group of all metals which are capable of forming S-M complexes, and n = 1, 2, 3, 4, 5, or 6, wherein the organic sulfur containing acid is an organic sulfonic acid according to the formula 
    PNG
    media_image3.png
    54
    113
    media_image3.png
    Greyscale
 (p. 15), is beneficial for being useful as a catalyst in a method for selectively copolymerizing at least one benzoxazine component and at least one epoxy component (p. 1-2), which would have been desirable in Wang’s curable composition because Wang teaches that that the curable composition optionally further comprises catalyst [0043] that is a metal complex of organic sulfur containing acid as described in WO 200915488 [0045], which is the Endo reference, and that the curable composition comprises a benzoxazine [0008] and optionally an epoxy resin [0031].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0376406 A1, cited in IDS) as applied to claims 1 and 11, and further in view of Arai et al. (US 2015/0141583 A1, cited in IDS).
Regarding claim 12, Wang renders obvious the benzoxazine resin composition according to claim 11 as explained above. Wang teaches that the curable composition optionally further comprises catalyst [0043].
Wang does not teach wherein component [D] comprises a sulfonate ester. However, Arai teaches a polymerization catalyst that is a sulfonate ester [0078] that is present in a benzoxazine resin composition further comprising a multifunctional benzoxazine resin, a multifunctional epoxy resin, and a thermoplastic resin comprising a polyethersulfone [0010]. Wang and Arai are analogous art because both references are in the same field of endeavor of a benzoxazine resin composition comprising at least one multifunctional benzoxazine resin, at least one epoxy resin, a thermoplastic compound that is a polyethersulfone, and optionally a polymerization catalyst. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s polymerization catalyst that is a sulfonate ester to modify Wang’s curable composition, which would read on wherein component [D] comprises a sulfonate ester as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the polymerization catalyst that is a sulfonate ester is beneficial for being useful as a polymerization catalyst [0078] in a benzoxazine resin composition further comprising a multifunctional benzoxazine resin, a multifunctional epoxy resin, and a thermoplastic resin comprising a polyethersulfone [0010], which would have been desirable in Wang’s curable composition because Wang teaches that that the curable composition optionally further comprises catalyst [0043], and that the curable composition comprises a benzoxazine, a polysulfone-based toughener [0008] comprising one or more repeating units of the formula 
    PNG
    media_image1.png
    157
    898
    media_image1.png
    Greyscale
, where n= 1 to 2 and can be fractional, X is O, and R4 and R5 are independently H, a C1 to C8 alkyl group or are fused together [0024], and optionally an epoxy resin [0031].
Regarding claim 13, Wang renders obvious the benzoxazine resin composition according to claim 1 as explained above.
Wang does not teach that the benzoxazine resin composition further comprises a component [E], wherein the component [E] comprises polyamide particles with an average particle diameter of 5 to 30 μm. However, Arai teaches thermoplastic resin particles [0108] comprising polyamide [0114, 0115] and having a mean particle diameter of 5 to 30 μm [0117], wherein the thermoplastic resin particles are present in a benzoxazine resin composition [0108] further comprising a multifunctional benzoxazine resin, a multifunctional epoxy resin, and a thermoplastic resin comprising a polyethersulfone [0010]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s thermoplastic resin particles comprising polyamide and having a mean particle diameter of 5 to 30 μm to modify Wang’s curable composition, which would read on the benzoxazine resin composition according to claim 1, further comprising a component [E], wherein the component [E] comprises polyamide particles with an average particle diameter of 5 to 30 μm. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the thermoplastic resin particles [0108] comprising polyamide [0114, 0115] and having a mean particle diameter of 5 to 30 μm [0117] are beneficial for providing particularly good adhesive strength with respect to thermosetting resins [0115], that their mean particle diameter is beneficial for preventing loss of mechanical properties due to disruption of the fiber orientations when the material penetrates into the interior parts of the reinforcing fiber layer during infusion of the benzoxazine resin into the reinforcing fiber layer, or due to disruption of the reinforcing fiber layer by large undulations resulting from the presence of unfused particles in the resin layer between the reinforcing fiber layers [0117], and that they are beneficial for being useful in a benzoxazine resin composition [0108] further comprising a multifunctional benzoxazine resin, a multifunctional epoxy resin, and a thermoplastic resin comprising a polyethersulfone [0010], which would have been desirable in Wang’s curable composition because Wang teaches that that the curable composition optionally further comprises catalyst [0043], and that the curable composition comprises a benzoxazine, a polysulfone-based toughener [0008] comprising one or more repeating units of the formula 
    PNG
    media_image1.png
    157
    898
    media_image1.png
    Greyscale
, where n= 1 to 2 and can be fractional, X is O, and R4 and R5 are independently H, a C1 to C8 alkyl group or are fused together [0024], and optionally an epoxy resin [0031], that the curable composition is used to impregnate fibers [0048] and is used as a matrice for the preparation of reinforced composite material that are prepregs [0051], that the curable composition is used for the manufacture of composite articles by conventional prepreg technology [0053], and that the curable composition can be allowed to impregnate a fiber preform [0055, 0056].

Response to Arguments
Applicant’s arguments , see p. 7-8, filed 05/18/2022, with respect to the rejection of claim(s) 1-6, 11-12, and 16-19 under 35 U.S.C. 103 as being unpatentable over Le et al. (WO 2017/015376 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments , see p. 8, filed 05/18/2022, with respect to the rejection of claim(s) 1-6, 11, and 16-19 under 35 U.S.C. 103 as being unpatentable over Minami et al. (WO 2017/188448 Al, cited in IDS, US 2019/0119447 A1 is English language equivalent, is used for citation, and is cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments , see p. 8-9, filed 05/18/2022, with respect to the rejection of claim(s) 13 under 35 U.S.C. 103 as being unpatentable over Minami et al. (WO 2017/188448 Al, cited in IDS, US 2019/0119447 A1 is English language equivalent, is used for citation, and is cited in IDS) is applied to claim 1, and further in view of Zhou et al. (US 2001/0042593 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767